Title: [Diary entry: 30 July 1781]
From: Washington, George
To: 

30th. Ordered the Jersey Militia, who were directed to Assemble in the first instance at Morristown to Dobbs ferry and there join the remains of the Jersey Brigade and receiving Letters from Govr. Clinton & Genl. Clinton complaining that none of the Massachusetts Militia had repaired to Albany agreeable to my requisition I again addressed Govr. Hancock in pointed terms to send them on & complained of not having recd. answers from him to any of my letters since the Conference with Count de Rochambeau and a communication of the plan of operation which was agreed on at Weathersfield the 22d. of May last. Received a Letter from the Count de Barras, refering me to one written by him to Genl. Rochambeau in Cypher; pointing, in stronger terms than heretofore, his disinclination to leave Newport till the arrival of Adml. de Grass. This induced me to desist from further representing the advantages which would result from preventing a junction of the enemy’s force at New York; & blocking up those which are now in Virginia, lest in the Attempt any disaster should happen, & the loss of, or damage to his fleet, should be ascribed to my obstinacy in urging a measure to which his own judgment was oppos’d, & the execution of which might impede his junction with the West India fleet, & thwart the views of the Count de Grasse upon this Coast—especially as he gave it as a clear opinion, that the West India fleet might be expected by the 10th. of Next Month.